Title: To George Washington from John Witherspoon, 25 August 1783
From: Witherspoon, John,Stockton, Robert
To: Washington, George


                        
                            Princeton 25th Augt 1783
                        
                        The inhabitants of Princeton & neighbourhood with the president & faculty of the college beg
                            leave to embrace this opportunity of congratulating your excellency on the late glorious peace on your meeting with
                            congress in this place & the present happy & promising state of public affairs.
                        As the college of New Jersey devoted to the interests of religion & learning was among the first
                            places in America that suffered by the ravages of the enemy so happily this place & neighbourhood was the scene of
                            one of the most important & seasonable checks which they received in their progress. The surprise of the Hessians
                            at Trenton the subsequent victory at Princeton redounded much to the honour of the commander who planned & the
                            handful of troops with him which executed the measures Yet were they even of greater moment to the cause of America than
                            they were brilliant as particular military exploits.
                        We contemplate & adore the wisdom & goodness of divine providence as displayed in many
                            instances in favour of the United States during the course of the war but in none more than in the unanimous appointment
                            of your excellency to the command of the army. When we consider the continuance of your life & health the
                            discernment prudence fortitude & patience of your conduct by which you have not only sacrificed as others have
                            done persona & property but frequently even reputation itself in the public cause choosing rather to risk your own name
                            than expose the nakedness of your country. When we consider the great & unabated attachment of the army &
                            the cordial esteem of all ranks of men & of every state in the union which you have so long enjoyed & when
                            we consider in contrast the british leaders who have been in sucession opposed to you their attempts to blast each others
                            characters & the short duration of their command we cannot help being of opinion that GOD himself has raised you
                            up as a fit & proper instrument for establishing & securing the liberty & happiness of these
                            states.
                        We pray that the Almighty may continue to protect & bless you & that having received so much
                            fatigue & so many dangers from traitors & in the field you may enjoy many years of repose in the bosom of
                            your grateful country. Signed on behalf of the whole in a public meeting by
                        
                            Jno. Witherspoon
                            Robt Stockton
                            Jonathan Deare
                            James Riddle
                            James M. Comb
                            Enos Kelsey
                            Francis J. James
                        
                    